The plaintiff brought suit for the conversion of a check on which there was a restrictive indorsement. On the trial there were presented questions of fact as to whether the *839check was in fact converted or was surrendered to one who deposited it with a bank for the purpose of obtaining the cash thereon for a loan made to him by plaintiff. There was also a question of fact as to whether the plaintiff by subsequent acts ratified the collection of the cheek by the one to whom possession was intrusted. (See Soma v. Handrulis, 277 N. Y. 223.) The plaintiff had a verdict on the trial. The appellant bank raises questions only of errors occurring on the trial. The appellant Alkoff, in addition, says that the verdict is against the weight of evidence. Amended judgment, in so far as appealed from, and order denying new trial, unanimously affirmed, with costs. No opinion. Appeal from the original judgment superseded by the amended judgment dismissed, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.